

117 SCON 3 IS: Authorizing the use of the rotunda of the Capitol for the lying in state of the remains of the last Medal of Honor recipient of World War II, in order to honor the Greatest Generation and the more than 16,000,000 men and women who served in the Armed Forces of the United States from 1941 to 1945.
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. CON. RES. 3IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mr. Manchin (for himself, Mrs. Capito, and Mr. Romney) submitted the following concurrent resolution; which was referred to the Committee on Rules and AdministrationCONCURRENT RESOLUTIONAuthorizing the use of the rotunda of the Capitol for the lying in state of the remains of the last Medal of Honor recipient of World War II, in order to honor the Greatest Generation and the more than 16,000,000 men and women who served in the Armed Forces of the United States from 1941 to 1945.1.Honoring the last surviving Medal of Honor recipient of World War II(a)Use of rotundaThe individual who is the last surviving recipient of the Medal of Honor for acts performed during World War II shall be permitted to lie in state in the rotunda of the Capitol upon death, if the individual (or the next of kin of the individual) so elects.(b)ImplementationThe Architect of the Capitol, under the direction of the President pro tempore of the Senate and the Speaker of the House of Representatives, shall take the necessary steps to implement subsection (a).